ACCEPTED
                                                                                       04-14-00812-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                 12/29/2014 3:58:55 PM
                                                                                         KEITH HOTTLE
                                                                                                CLERK

                                 04-14-00812-CV

                       IN THE COURT OF APPEALS FOR                     FILED IN
                                                                4th COURT OF APPEALS
                      THE FOURTH DISTRICT OF TEXAS               SAN ANTONIO, TEXAS
                          SITTING AT SAN ANTONIO                12/29/2014 3:58:55 PM
                                                                    KEITH E. HOTTLE
                                                                         Clerk
            IN THE ESTATE OF CONSUELA PERKINS ULBRICH

_________________________________________________________________
        On appeal from Probate Court No. One, Bexar County, Texas
               Honorable Polly Jackson Spencer, presiding


           APPELLANTS' MOTION FOR TEMPORARY ORDER
        STAYING ENFORCEMENT OF THE SUMMARY JUDGMENT



TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

     Now comes, Douglas Ulbrich (“Movant”), and files this motion for

temporary order staying enforcement of the summary judgment pursuant to TRAP

Rule 24 as required to suspend the summary judgment entered on November 5,

2014, and in support of his motion he would show:

1     On November 5, 2014, the Court entered an Order Granting Motion for

Summary Judgment - Docket seq. 44, vol. 2144, page 1963, 2 pages, including

findings that Movant, who is the surviving spouse, is not entitled to his claim to

set aside his 160 acre ranch as his probate homestead for his use and benefit.


                                         1
2     Movant filed a notice of appeal from the Summary Judgment in Cause No.

2011-PC-0686 on November 21, 2014.

3     On December 18, 2014, the trial court announced that it intended to sign an

order appointing three special commissioners to determine whether Movant's rural

homestead, which he claims as his probate homestead, can be partitioned in kind.

The Court also announced that it intended to sign an order on December 29, 2014

requiring Movant to turn over keys to his ranch to his adult step-children, who

claim a right to use and enjoyment of the Estate's 25% undivided interest.

4     Movant respectfully submits that the imminent threat of interference with

his rights to the exclusive use and enjoyment of his probate homestead requires

intervention by this Court in order to avoid irreparable harm and injury, which

would occur if Movant's adult step-children are allowed to interfere with his

constitutional right to the use and enjoyment of his rural homestead pending a

decision on appeal.

5     To wit, Movant reasonably anticipates that his adult step-children will

attempt to enter upon the subject property, which Movant claims as his rural

homestead, sell his livestock, hunt his game including exotic Axis deer, enter into

leases, and generally cause him financial loss and undue mental and emotional

distress and anxiety by interfering with his exclusive use and benefit of his
                                         2
homestead pending a ruling by this Court as to his probate homestead claim.

6     Movant submits that the Court can issue any temporary orders necessary to

preserve the parties' rights pending its determination of the Movant's appeal

pursuant to TRAP Rule 24.4(c).

7     This request for a stay of enforcement of the judgment is necessary to

maintain the status quo of the parties and to preserve the Court's jurisdiction to

consider the merits of the Movant's appeal. A stay of enforcement of the judgment

is also necessary to avoid a waste of judicial resources on a meaningless

proceeding as a result of Appellee's enforcement of the summary judgment

including the partition and sale of Movant's probate homestead pending appeal.

Therefore, Movant submits that a stay is necessary in order to prevent the

infringement and/or loss of Movant's substantive and procedural rights, which are

the subject of this appeal.

                          CONCLUSION AND PRAYER

      WHEREFORE, Movant respectfully request the Court to grant a temporary

order staying enforcement of the Summary Judgment in order to maintain the

status quo pending a final decision on the appeal. Movant also request such

further relief to which he may be justly entitled.



                                          3
                                      Respectfully submitted,

                                      /s/ Philip M. Ross
                                      Philip M. Ross
                                      State Bar No. 17304200
                                      1006 Holbrook Road
                                      San Antonio, Texas 78218
                                      Phone: 210/326-2100
                                      Email: ross_law@hotmail.com
                                      ATTORNEY FOR APPELLANT
                                      DOUGLAS ULBRICH


                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has
been e-filed and served on December 29, 2014 by email pursuant to agreement to
Kristine Arlitt and William Bailey.

                                      /s/ Philip M. Ross
                                      Philip M. Ross




                                         4